Title: To Alexander Hamilton from Philip Church, 3 June 1799
From: Church, Philip
To: Hamilton, Alexander


          
            My dear Sir,
            Albany June 3rd. 1799
          
          I arrived here on thursday last, and the same day saw Mr Schuyler my Lieutenant with whom I am much pleased.  A few days since we paid a visit to Captain Landon at Troy who has been very successful both as to the number and looks of the men inlisted with him; they amount to thirty and had his Cloathing, which I conjecture is at Kinder-Hook the Subdistrict Rendezvous, been at Troy he would in all probability by this time have compleated his company. The information given me by him and his Lieutenant has determined me more than ever not to commence Recruiting until Cloathing shall come on, his men being so discontented that it is feared many of them will desertt should they not quickly procure it. As Captain Fondey is not nearly so well situated as myself for the distribution  of the Cloathing, all the company Rendezvouses in his district being much nearer Albany than New Burgh, I have at his request agreed to take charge of it when forwarded.
          On my way here I landed at West Point and presented the order you was so kind  as to give me to Captain Ingersol, who was not able to comply with it in any respect having neither Serjeants nor Musicians to spare
          Pray make my kindest remembrances to my Aunt and believe me with the greatest affection and respect, Dear Sir Your obed Servt.
          
            Philip Church
          
          Major General Hamilton
        